Case 2:15-cr-00242-JFB Document 222 Filed 11/16/18 Page 1 of 5 PageID #: 2557
                                                                       FILED
                                                                       CLERK
 1                           UNITED STATES DISTRICT COURT 11/16/2018 1:49 pm
                             EASTERN DISTRICT OF NEW YORK U.S. DISTRICT COURT
 2
                                                            EASTERN DISTRICT OF NEW YORK
 3   ------------------------------------X                       LONG ISLAND OFFICE
                                         :
 4   UNITED STATES OF AMERICA,           :          15-CR-00242 (JFB)
                                         :          14-MJ-00852 (GRB)
 5                                       :
                    v.                   :          100 Federal Plaza
 6                                       :          Central Islip, New York
                                         :
 7   MICHAEL BELFIORE,                   :          January 30, 2015
                                         :
 8                       Defendant.      :
     ------------------------------------X
 9

10           TRANSCRIPT OF CRIMINAL CAUSE FOR STATUS CONFERENCE
                     BEFORE THE HONORABLE GARY R. BROWN
11                     UNITED STATES MAGISTRATE JUDGE

12
     APPEARANCES:
13
     For the Plaintiff:              LARA TREINIS GATZ, ESQ.
14                                   United States Attorney's Office
                                     610 Federal Plaza
15                                   Central Islip, New York 11722

16   For the Defendant:              MARC C. GANN, ESQ.
                                     Collins Gann McCloskey & Barry PLLC
17                                   138 Mineola Boulevard
                                     Mineola, New York 11501
18

19

20   Court Transcriber:              SHARI RIEMER, CET-805
                                     TypeWrite Word Processing Service
21                                   211 N Milton Road
                                     Saratoga Springs, New York 12866
22

23

24

25


     Proceedings recorded by electronic sound recording, transcript
     produced by transcription service
Case 2:15-cr-00242-JFB Document 222 Filed 11/16/18 Page 2 of 5 PageID #: 2558



                                                                                2

 1   (Proceedings began 3:49 p.m.)
 2               THE CLERK:    Calling 2014-MJ-00852, United States of

 3   America v. Michael Belfiore.

 4               Counsel, state you appearances, please.

 5               MS. GATZ:    Good afternoon, Your Honor; Lara Treinis

 6   Gatz for the United States.

 7               THE COURT:    Good to see you, Ms. Gatz.

 8               MR. GANN:    Good afternoon, Your Honor; Marc Gann,

 9   G-A-N-N, for Dr. Belfiore.

10               THE COURT:    Okay.    And good to see you again.

11               And this is Dr. Belfiore?

12               THE DEFENDANT:     Yes, sir.

13               THE COURT:    He's been before me, yes?

14               THE DEFENDANT:     Yes.

15               THE COURT:    For the same procedure?       Was it we did a

16   waiver before?

17               MR. GANN:    No.   I think the original -- I think it

18   was the original arraignment, Judge.

19               THE COURT:    Got it.     Okay.

20               Ms. Gatz, what are we doing with this?

21               MS. GATZ:    Your Honor, we are asking for

22   approximately 60 days, 60-to-90 days an extension of time in

23   this matter.     As the Court is aware, the defendant is a

24   medical doctor.     The allegations are that he was

25   prescribing -- he was writing prescriptions for controlled
Case 2:15-cr-00242-JFB Document 222 Filed 11/16/18 Page 3 of 5 PageID #: 2559



                                                                                3

 1   substances for no legitimate medical purpose.           We're trying --

 2   we're engaged in plea negotiations, and we are hopeful that we

 3   will be able to resolve the case between now and then.             The

 4   defendant has a -- still a practice he is currently attempting

 5   to wind down and sell as -- before a guilty plea is entered in

 6   this matter.     So for those reasons, the defendant is asking

 7   for more time, and we believe that it's in the interest of

 8   justice and the interest of the public to resolve this case

 9   without an indictment and by way of a plea, and this

10   additional time will allow us to do that, Your Honor.

11               THE COURT:    Mr. Gann, are we agreed?

12               MR. GANN:    We are, Judge, yes.

13               THE COURT:    All right.     So Dr. Belfiore, let me

14   explain to you that once they've brought charges the

15   Government has limited amounts of time to bring a case first

16   to a grand jury and if there's an indictment then to trial.

17   We're at that earlier stage, right.         So what you've done by

18   signing this is agreed to extend the Government's time to

19   present your case to a grand jury.         Do you understand that?

20               THE DEFENDANT:     Yes, sir.

21               THE COURT:    And you're saying you're doing that in

22   the hopes that discussions among counsel might resolve some or

23   all the case.     Do you understand that?

24               THE DEFENDANT:     Yes, sir.

25               THE COURT:    All right.     Well, your agreement is
Case 2:15-cr-00242-JFB Document 222 Filed 11/16/18 Page 4 of 5 PageID #: 2560



                                                                                4

 1   helpful though not dispositive because I find that it is not

 2   only in your interest but in the public interest, which is the

 3   test, that -- to grant the exclusion given the reasonable

 4   likelihood that plea negotiations may resolve some or all the

 5   case.

 6               Anything else we need to do while we're here today?

 7               MS. GATZ:    Nothing from the Government, Your Honor.

 8   Thank you very much.

 9               MR. GANN:    No, thank you, Judge.

10               THE COURT:    All right.     Thank you.    Very good.

11               MR. GANN:    Thank you.     Have a good day.

12               THE COURT:    Very good.

13    (Proceedings concluded at 3:51 p.m.)

14                                  * * * * * *

15

16

17

18

19

20

21

22

23

24

25
Case 2:15-cr-00242-JFB Document 222 Filed 11/16/18 Page 5 of 5 PageID #: 2561



                                                                                5

 1         I certify that the foregoing is a court transcript from

 2   an electronic sound recording of the proceedings in the above-

 3   entitled matter.

 4

 5

 6

 7                                  Shari Riemer, CET-805

 8   Dated:    November 14, 2018

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
